Per Curiam,
The question at issue in this case was whether the defendant had given an open order for the lumber in suit to A. M. McClain, which the latter turned over to the legal plaintiffs, or whether there was a special contract whereby A. M. McClain agreed to furnish lumber to cover what might be due defendant for money advanced to A. M. McClain & Co., on account of lumber which had been ordered from the Crawford mill but not delivered. The evidence — relating to the Crawford Mill contract, how far the same had been executed, the circumstances connected therewith, and the state of the accounts be*317tween A. M. McClain & Co. and defendants, and constituting the subjects of complaint in many of the twenty-nine specifications of error — was rightly admitted. That evidence did not raise an independent issue. It was introduced merely for the purpose of showing circumstances, etc., which tended to make the proposition in controversy more or less probable. Much latitude must necessarily be allowed in the admission of corroborating testimony in such cases. The learned trial judge, in some of his rulings, and in those portions of his charge embraced in the specifications of error referred to, carefully reiterated that this evidence was received merely for the purpose of corroboration. The defendants have no just cause to complain of the rulings and instructions.
Neither of the remaining specifications of error involves any question that requires discussion, or even special notice. They are all dismissed.
Judgment affirmed.